El Juez Asociado Señob Cóbdova Davila,
emitió la opinión del tribunal.
West India Oil Company, una corporación organizada de acuerdo con las leyes de Nueva Jersey y autorizada para hacer negocios en Puerto Pico, fué acusada por el Fiscal del Distrito de Ponce de haber infringido la sección 14 de la Ley No. 135, de Pesas y Medidas, aprobada en 1913 y enmendada por la Ley No. 30 de 1921. Se alega, entre otras cosas, que la acusada, allá por el día 11 de mayo de 1932, siendo dueña de un establecimiento comercial en Ponce dedicado a la venta de gasolina, tenía un aparato para medir líquidos, que usaba para medir la gasolina que vendía, cuyo aparato registraba, demostraba e indicaba medidas falsas, según la comprobación llevada a cabo en dicho aparato por el inspector de pesas y medidas Sr. Juan E. Seijo con las medidas modelos sumi-nistradas por el Jefe del Negociado de Pesas y Medidas para hacer comprobaciones.
La acusada fué declarada culpable por la corte inferior y condenada a pagar veinticinco dólares de multa.
El primer error atribuido a la corte inferior se *126basa en que la acusada fué declarada convicta en virtud de un procedimiento directo contra ella, cuando debió estable-cerse éste contra su patrono, oficial o director, y asimismo dictarse sentencia, en caso de que procediera, contra dicbo patrono, oficial o director, y no contra la corporación como entidad jurídica. Se arguye que en la acusación se imputa directamente un delito a la corporación apelante, cuando la sección 20 de la Ley de Pesas y Medidas se refiere primera-mente a personas naturales que infrinjan dicba ley, y en se-gundo término a las personas jurídicas, las cuales, según se desprende de dicha sección, deberán ser castigadas en la persona del patrono, oficial, director, accionista o agente, inter-pretación que resulta confirmada más tarde al expresar dicha sección que la persona así convicta será castigada con multa o prisión. Entiende la apelante que si el propósito hubiera sido enjuiciar a las personas jurídicas como tales entidades, se hubiera omitido en la ley la penalidad de la prisión, ya que es común y corriente que a ninguna persona jurídica se le puede imponer como castigo por un delito cár-cel o prisión.
Copiamos a continuación la sección 14 de la Ley de Pesas y Medidas enmendada en 1921 (Leyes de 1921, pág. 179), que según la acusación, fué infringida por la apelante:
“Sec. 14. — Ninguna persona usará, ordenará, ni permitirá que se use, ninguna pesa o medida, báscula, balanza, romana u otro instru-mento, aparato o utensilio, en la computación de peso o medida en cualquiera transacción industrial o comercial que no se ajuste a las pesas y medidas modelos que en esta ley se prescriben, ni tendrá ni permitirá que se tenga en su establecimiento comercial o industrial tal pesa o medida, báscula, balanza, romana, instrumento, aparato o utensilio; y ninguna persona usará, ordenará ni permitirá que se use en cualquiera transacción industrial o comercial ninguna báscula, balanza, romana u otro instrumento, aparato o utensilio para la com-putación de peso o medida que registre, demuestre o indique un peso o medida falso, ni tendrá ni permitirá que se tenga en su esta-blecimiento comercial o industrial tal báscula, balanza, romana, ins-trumento, aparato o utensilio.”
*127La sección 20, que según la apelante excluye a las corpo-raciones, dice:. *
“Toda persona que infrinja cualquiera de las precedentes dispo-siciones de esta ley o de las reglas y reglamentos prescritos en cum-plimiento de la misma, y toda persona que, como patrono, o como oficial, director, accionista, o agente de cualquier corporación, o como miembro de una razón social o compañía, o de otro modo, disponga, ordene, permita o consienta cualquiera infracción de las precedentes disposiciones de esta Ley o de dichas reglas o reglamentos, será con-siderada culpable de un delito menos grave (misdemeanor), y con-victa que fuere en una corte de jurisdicción competente, será casti-gada por la primera falta con una multa máxima de cinduenta dó-lares o con prisión que no exceda de cincuenta días, y por la segunda falta, con una multa no menor de cincuenta dólares, ni mayor de doscientos cincuenta dólares, o con prisión por un término no mayor de noventa días, y por las subsiguientes faltas, con una multa que no sea menor de doscientos dólares ni mayor de quinientos dólares, y con prisión por un término que no sea mayor de un año.”
Es regia general establecida por la jurisprudencia mo-derna que la palabra “persona” incluye, para los efectos de la comisión de delitos, tanto la persona natural como la ju-rídica. Según el artículo 559 del Código Penal, la palabra “persona” incluye a una corporación así como a una persona natural. ■
En State v. Mc Cool, 111 Pac. 477, se dijo:
“En varios de los Estados referidos hay una disposición esta-tutaria en el sentido de que la palabra ‘persona’, cuando se usa en un estatuto de carácter penal, incluye a las corporaciones. No hay semejante disposición en este estado, ni hallamos decisión alguna en él, que así lo resuelva, aunque en el caso de State v. Williams, 74 Kan. 180, 85 Pac. 938, se decide que la palabra ‘persona’ usada en el artículo 314, relativo a delitos y castigos (Estatutos Generales de 1909, Sección 2814) con referencia a la persona contra quien se ha cometido un libelo, incluye a„una corporación. Cabe muy bien pre-guntar: Si la palabra ‘persona’ usada para designar a aquélla contra quien se ha cometido un libelo, incluye a una corporación, ¿por qué no debe incluir también a una corporación si esa palabra se usara, para designar a la persona culpable, o supuestamente culpable, del libelo ? El estatuto de que se trata, al usar las palabras *128‘toda persona que, por sí, o por su sirviente o empleado, o como el sirviente o empleado de otro, use' etc., parece casi sugerir que con la palabra ‘persona’ se tuvo la intención de incluir a upa corpora-ción. La ley fué promulgada a fin de impedir un abuso determi-nado, y es materia de conocimiento ordinario en el estado que tanto grandes corporaciones como individuos estaban cometiendo el abuso de vender mantequilla en paquetes contentivos de un peso menor al exigido por la ley, y, puede decirse, de un peso menor al que el público atribuía a tales paquetes. Que un individuo que después de la aprobación de la ley ofreciera, en venta o vendiera un paquete conteniendo un peso menor al prescrito, fuese culpable de un delito, y que una coi’poración pudiera continuar esa práctica con impuni-dad, parece repugnante a toda idea de justicia, y resolvemos, de acuerdo con la tendencia general y desarrollo de la ley, que la pala-bra ‘persona’, siendo como es la segunda palabra en la sección 15, tal como allí se usa, incluye a una corporación.”
En el caso United States Tire Co. v. Keystone Tires Sales Co., 66 A.L.R. 1264, la corte dijo:
‘‘Es verdad que la palabra ‘corporación’ no está usada expre-samente en el capítulo, pero es claro para nosotros que ha sido in-cluida en la palabra ‘parte’. No- hay ciertamente nada en la ley que demuestre la intención en la legislatura de excluir a las corporacio-nes. Es una regla general de derecho que cuando la palabra ‘persona’ o ‘parte’ se usa en un estatuto, es bastante amplia para incluir corporaciones, personas artificiales, a menos que la intención de ex-cluir tales personas artificiales sea completamente obvia.”
La primera parte de la sección 20 de la ley de pesas y me-didas anteriormente copiada impone una penalidad a toda persona que infrinja la sección 14 de dicha ley y además a toda persona que incurra en la misma infracción como pa-trono, oficial, director, accionista o agente de una corpora-ción. No hay duda alguna de que la primera parte de dicha sección se extiende a todas las personas, naturales y jurídi-cas, si se interpreta aisladamente, descartando la parte en que expresamente se mencionan las personas que además in-curran en responsabilidad penal. La palabra “toda” que antecede a la palabra “persona” tiene una significación am-plia y general. En nuestro sentir el hecho de que se men-*129cionen expresamente determinados empleados, agentes u ofi-ciales de la corporación, no limita el alcance y extensión de la palabra “persona” en la primera parte de dicha sección. La ley ha querido ser completamente clara quizás con el pro-pósito de evitar qne oficiales o agentes de nna corporación, evadan sn responsabilidad en nn caso determinado, alegando qne la corporación es la única responsable, cnando en reali-dad de verdad la responsabilidad debe recaer sobre todas las personas naturales o jurídicas qne han tomado parte en la infracción de la ley. Qne esta alegación puede presentarse lo demuestra el caso de State v. Burnam, 128 Pac. 219, donde el secretario tesorero y administrador de la corporación, pre-tendió escudarse con la alegación de que, de acuerdo con la prueba, estaba exento de pena, ya que el delito era uno co-metido por la corporación. De la opinión emitida en este caso copiamos el siguiente párrafo:
“Alega el apelante que el delito fué cometido por la corporación y que, bajo los hechos, él está inmune de castigo. No podemos estar conformes con esta interpretación de la ley. El estatuto dispone que toda persona qne venda, entregue u ofrezca a la venta o tenga en su posesión, con el propósito de vender o entregar leche con un grafio menor al fijado por la ley, será culpable de un misdemeanor. Éste es un reglamento aprobado para la protección de la salud pública, y la penalidad se impone sin tener en cuenta ninguna intención crb minal con el fin de asegurar tal diligencia y hacer prácticamente im-posible la violación de la ley.”
La ley no es inaplicable a las corporaciones por el hecho de que las infracciones a la misma se castiguen con multa o prisión. No estamos de acuerdo con la acusada, cuando dice que si el propósito de la ley hubiese sido incluir a las corpo-raciones como tales entidades, se habría omitido la prisión como penalidad. La corte puede imponer multa o prisión cuando se trate de una persona natural, y limitarse a impo-ner una multa cuando se trate de una persona jurídica. En el caso de State v. Ice & Fuel Co., 166 N. C. 366, 52 L.R.A. (N.S.) 216, 81 S.E. 737, se dijo:
“En verdad, las corporaciones explotan en la actualidad tantos *130negocios de todas clases, que se liarían ineficaces muchos estatutos penales para la protección del público, si no fueran aplicables a la mala conducta de las corporaciones, cuando el. estatuto se aplicaría a la misma conducta de un individuo. En el caso presente la cor-poración tiene el negocio de la venta de carbón y hielo, y violó el estatuto mediante la falsa simulación de vender una tonelada de carbón, cuando lo cierto es que sólo entregó 1750 libras, con la inten-ción de engañar, tan plenamente como pudiera haberlo hecho un individuo. Es cierto que cuando el estatuto fija una pena de multa o prisión, sólo la multa puede imponérsele a la corporación. Pero eso no constituye motivo para que no se le imponga la multa. La corporación no debe quedar totalmente libre de castigo por el hecho de que no se le pueda encarcelar.” State v. Belle Springs Creamery Co., 83 Kan. 389, L.R.A. 1915D 515, 111 Pac. 474; Southern R. Co. v. State, 125 Ga. 287, 114 Am. St. Rep. 203, 54 S. E. 160, 5 Ann. Cas. 411; United States v. Union Supply Co., 215 U. S. 50, 54 L. ed. 87, 30 Sup. Ct. Rep. 15; United States v. John Kelso Co., 86 Fed. 304; State v. Seattle Nat. Bank, 33 A.L.R. 1206.
El segundo error atribuido a la corte inferior consiste en haberse declarado sin lugar la moción de nonsuit cuando no se presentó como prueba el instrumento o aparato que se alegaba registraba medidas falsas.
En apoyo de este alegado error cita la corporación ape-lante la sección 10 de la Ley de Pesas y Medidas que en sín-tesis expresa que desde el primero de febrero de 1914 todo aparato, báscula, utensilio, etc., usado para medir o pesar, deberá estar sellado, marcado y comprobado de acuerdo con la ley y que cuando no se cumpla con estos requisitos dicho aparato o artículo será decomisado y denunciado su dueño o la persona que lo usa, y el artículo así decomisado se retendrá como prueba y que cualquier pesa, medida, báscula, etc., que resulte falsa, será decomisada.
La parte apelante arguye que la ley dispone que todo apa-rato o instrumento que se use en violación de dicha ley será decomisado y se retendrá como prueba, que en este caso debió haberse presentado en evidencia por el Pueblo de Puerto Pico la bomba con la cual se alegó que la corporación acusada violó la Ley de Pesas y Medidas y que al incurrirse en esta *131omisión dejó de probarse la acusación establecida contra la corporación apelante.
El becbo de que la ley disponga que el artículo decomisado se retendrá como prueba, no quiere decir que el caso no pueda ser satisfactoriamente probado sin la presentación material de dicbo aparato en evidencia. La ley castiga el uso o la te-nencia en un establecimiento comercial de una pesa o medida falsa y eso nada tiene que ver con la ocupación del aparato. Este aparato podrá ser, como cuestión de becbo, decomisado y ocupado o no; pero la omisión de este deber no puede exi-mir de responsabilidad al acusado, si se prueba que lo ba tenido y usado en su establecimiento. Es un caso igual al de la portación de un arma prohibida. El que la lleva es res-ponsable por la portación del arma, independientemente de que le baya sido ocupada, y no es necesaria la presentación de la evidencia material si bay medios de probar y se prueba que el acusado portaba dicba arma.
 El tercer error atribuido a la corte inferior consiste en haberse declarado convicta a la corporación apelante sin que se presentara prueba de la vista preliminar a que se refieren las disposiciones del Código de Enjuiciamiento Criminal que comienzan en el artículo 453 y terminan en el 460, ambos inclusive. Substancialmente son éstas las mismas disposiciones que comienzan en el artículo 1390 del Código Penal de California y terminan en el 1397, ambos inclusive.
Es de notarse que la acusada no planteó oportunamente esta cuestión en la corte inferior, ante la cual compareció presentando una excepción perentoria a la acusación, por medio de su abogado quien la representó también en el acto de la vista de la causa.
Las disposiciones contenidas en los artículos del Código de Enjuiciamiento Criminal invocados por la apelante, tienen el propósito de facilitar los medios de que una corporación, que infrinja un estatuto penal, pueda ser colocada bajo la jurisdicción del tribunal correspondiente. La corporación es un ser artificial que no puede ser arrestado y por eso se libra *132contra ella una cédula de citación en vez de un mandamiento de arresto, practicándose la diligencia en el presidente n otro administrador, secretario, cajero o director de dicha corpo-ración.
En el caso de State v. Security Bank, 51 N. W. 337, la Corte Suprema de South Dakota dice que éste es todo el propósito y objeto de estas disposiciones, probablemente tomadas del Código de California, y añade: “Estos procedimientos solamente se intentan como un medio de traer a la corpora-ción acusada ante el magistrado después que un gran jurado ha autorizado una presentación (presentment) y esto es ne-cesario únicamente porque la corporación no puede ser traída ante dicho magistrado en virtud de un mandamiento de la corte (tench warrant), como ocurre con las personas natu-rales.'"’
En el caso de Progress Club v. State, 76 S. E. 1031, se cita como autoridad el caso Southern Ry. Co. v. State, 325 Ga. 290, 54 S. E. 162, 114 Am. St. Rep. 203, y se dice:
“Puesto que en este caso la citación no fué hecha en la forma prescrita por- la ley, y no ha sido renunciada (waived) de acuerdo con la doctrina de esta Corte Suprema, la corte sentenciadora no pudo legalmente proseguir y la sentencia dictada es necesariamente una nulidad.”
En el caso de Southern Ry. Co. v. State, supra, a que se hace referencia en la anterior decisión, la corte dijo:
“El Código Penal, en su sección 938, prescribe los procedimien-tos contra una corporación que ha sido acusada (indicted). Puesto que esta persona intangible no tiene existencia física y no puede ser detenida mediante arresto, la legislatura ha dispuesto un medio de-terminado de citación, en virtud del cual la corte adquiere el poder de oír y determinar el cargo contra la corporación acusada. El único propósito de la citación y notificación, prescritas en dicha sec-ción, es traer a la persona artificial ante la jurisdicción de la corte para que sea juzgada. Mientras la citación no se haya practicado en la forma prescrita o haya sido renunciada (waived) por la cor-poración, el juicio no puede legalmente proseguir. Si la corporación voluntariamente comparece en corte por medio de abogado y excep-*133eiona la acusación (indictment) la corporación está ante la corte y los procedimientos pueden continuar sin hacer referencia a la re-gularidad de la citación. La comparecencia y alegación mediante excepción pueden considerarse análogas a la acción voluntaria de una persona natural, que tiene conocimiento de una acción contra ella, comparece ante la corte sin esperar a que se libre mandamienlo de arresto y excepciona o interpone cualquier otra objeción a la acusación. Después de excepcionar o contestar la acusación no tiene importancia alguna que se haya librado o no un mandamiento de arresto; en virtud de su comparecencia voluntaria la corte adquiere jurisdicción sobre la persona para todos los propósitos del juicio en particular. Igualmente, cuando la corporación excepciona la sufi-ciencia de la acusación, se somete a la jurisdicción de la corte y en-tonces no tiene importancia si la citación fué regular o irregular. No hubo error en denegar la anulación de la acusación debido a irre-gularidad o insuficiencia de la citación.”
La doctrina sentada por la Corte Suprema de Georgia es aplicable al presente caso en que, la corporación acusada pre-sentó una excepción perentoria a la acusación y compareció por medio de abogado a la vista de la causa. El propósito de la ley ba quedado cumplido con la comparecencia volun-taria de la apelante ante la corte sentenciadora y es tarde ahora para promover por primera vez una cuestión de esta naturaleza, especialmente cuando no hay prueba alguna en los autos de que no se haya cumplido con las disposiciones del Código de Enjuiciamiento Criminal invocados por la apelante.
Se alega por último que la corte inferior cometió error al declarar convicta a la acusada apelante mediante prueba que no sostiene los hechos alegados en la acusación.
Arguye la acusada que la prueba ofrecida en este caso “fué única y exclusivamente tendente a demostrar la pose-sión del aparato por parte de la acusada apelante, sin demos-trar siquiera la' realización de una venta aislada con el mismo, pudiendo inferirse de esta circunstancia y de la prueba adu-cida que el mismo estaba sin ser utilizado para el negocio y en espera de ser inspeccionado por el investigador de pesas y medidas, tal y como lo revela la misma prueba.”
De acuerdo con la sección 14 de la ley citada, ninguna per*134sona usará, ordenará ni permitirá que se use ninguna pesa o medida falsa, ni tendrá ni permitirá que se tenga en su establecimiento comercial o industrial tal pesa o medida.
En la acusación se alega que West India Oil Company es dueña de un establecimiento comercial dedicado a la venta de gasolina, en la calle Simón Bolívar, esquina a las calles 25 de Enero y Fe, de Ponce, y que la referida corporación voluntaria e ilegalmente tenía, adaptado para el uso, un apa-rato para medir líquidos que usaba allí para medir la gasolina que vendía.
De modo que se imputó a la corporación apelante la te-nencia del referido aparato en su establecimiento comercial y se dice además que usaba este aparato para vender gaso-lina. Ambas cosas están prohibidas por la ley: la tenencia y además el uso de la pesa o medida falsa. Cualquiera de las dos modalidades que resulte probada es bastante para que pueda recaer una declaración de culpabilidad. La prueba demuestra que la acusada tenía en su establecimiento comer-cial el aparato que se describe en la acusación. El Inspector de Pesas y Medidas, Juan Seijo, declaró exactamente lo mismo que se dice en la acusación: que la West India Oil Company posee y explota un establecimiento comercial para la venta al detalle de gasolina en la Avenida Simón Bolívar; que tiene allí instalado un aparato para medir líquidos o para medir la gasolina que vende; que ese aparato se denomina contador para medir gasolina; que fue comprobado por el testigo y que es el mismo que se describe en la acusación.

Debe desestimarse este alegado error y confirmarse la sen-tencia apelada.